UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6014 DREYFUS CONNECTICUT MUNICIPAL MONEY MARKET FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 8/31/11 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Connecticut Municipal Money Market Fund, Inc. August 31, 2011 (Unaudited) Coupon Maturity Principal Short-Term Investments93.1% Rate (%) Date Amount ($) Value ($) Connecticut90.3% Beacon Falls, GO Notes, BAN 1.50 7/19/12 1,454,000 1,462,875 Connecticut, GO Notes, Refunding 5.50 12/15/11 250,000 253,533 Connecticut, Special Tax Obligation, Refunding (Transportation Infrastructure Purposes) 5.50 10/1/11 200,000 200,824 Connecticut, Special Tax Obligation, Refunding (Transportation Infrastructure Purposes) 2.00 12/1/11 250,000 250,959 Connecticut, State Revolving Fund General Revenue, Refunding 2.00 10/1/11 400,000 400,515 Connecticut Development Authority, Airport Hotel Revenue, Refunding (Bradley Airport Hotel Project) (LOC; TD Bank) 0.21 9/7/11 3,800,000 a 3,800,000 Connecticut Development Authority, IDR (AcuCut, Inc. Project) (LOC; Wells Fargo Bank) 0.36 9/7/11 830,000 a 830,000 Connecticut Development Authority, Solid Waste Disposal Facility Revenue (Rand-Whitney Containerboard Limited Partnership Project) (LOC; Bank of Montreal) 0.18 9/7/11 1,500,000 a 1,500,000 Connecticut Health and Educational Facilities Authority, Revenue (Community Renewal Team Issue) (LOC; Bank of America) 0.32 9/7/11 760,000 a 760,000 Connecticut Health and Educational Facilities Authority, Revenue (Corporation for Independent Living Community Resources Issue) (LOC; HSBC Bank USA) 0.19 9/7/11 2,500,000 a 2,500,000 Connecticut Health and Educational Facilities Authority, Revenue (Eastern Connecticut Health Network Issue) (LOC; TD Bank) 0.18 9/7/11 1,500,000 a 1,500,000 Connecticut Health and Educational Facilities Authority, Revenue (Edgehill Issue) (LOC; JPMorgan Chase Bank) 0.16 9/1/11 800,000 a 800,000 Connecticut Health and Educational Facilities Authority, Revenue (Hoffman Summerwood Community Issue) (LOC; TD Bank) 0.16 9/7/11 3,400,000 a 3,400,000 Connecticut Health and Educational Facilities Authority, Revenue (Hospital for Special Care Issue) (LOC; FHLB) 0.18 9/7/11 3,555,000 a 3,555,000 Connecticut Health and Educational Facilities Authority, Revenue (Lawrence and Memorial Hospital Issue) (LOC; JPMorgan Chase Bank) 0.15 9/7/11 200,000 a 200,000 Connecticut Health and Educational Facilities Authority, Revenue (Mansfield Center for Nursing and Rehabilitation Issue) (LOC; Bank of America) 0.32 9/7/11 2,000,000 a 2,000,000 Connecticut Health and Educational Facilities Authority, Revenue (Taft School Issue) (LOC; Wells Fargo Bank) 0.24 9/7/11 1,800,000 a,b 1,800,000 Connecticut Health and Educational Facilities Authority, Revenue (The Children's School Issue) (LOC; JPMorgan Chase Bank) 0.25 9/7/11 4,320,000 a,b 4,320,000 Connecticut Health and Educational Facilities Authority, Revenue (The Hotchkiss School Issue) (Liquidity Facility; U.S. Bank NA) 0.17 9/7/11 5,300,000 a,b 5,300,000 Connecticut Health and Educational Facilities Authority, Revenue (United Methodist Home of Sharon, Inc. Issue) (LOC; Wells Fargo Bank) 0.26 9/7/11 4,365,000 a 4,365,000 Connecticut Health and Educational Facilities Authority, Revenue (Westminster School Issue) (LOC; Bank of America) 0.26 9/7/11 6,005,000 a,b 6,005,000 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 0.05 9/1/11 2,185,000 a,b 2,185,000 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 0.07 9/1/11 9,650,000 a,b 9,650,000 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 0.07 9/1/11 2,240,000 a,b 2,240,000 Connecticut Housing Finance Authority, Revenue (Corporation for Independent Living Realty Incorporated Issue) (LOC; HSBC Bank USA) 0.19 9/7/11 3,450,000 a 3,450,000 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 0.45 11/15/11 1,000,000 1,000,000 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) (Liquidity Facility; Bank of Tokyo-Mitsubishi UFJ) 0.24 9/7/11 2,880,000 a 2,880,000 Hartford, GO Notes, BAN 2.00 4/12/12 2,000,000 2,016,775 Milford, GO Notes 2.50 11/1/11 165,000 165,507 Puttable Floating Option Tax Exempt Receipts (Connecticut Health and Educational Facilities Authority, Revenue (Windham Community Memorial Hospital Issue) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.47 9/7/11 980,000 a,c,d 980,000 U.S. Related2.8% JPMorgan Chase Putters/Drivers Trust (Puerto Rico Commonwealth, Public Improvement GO Notes) (Liquidity Facility; JPMorgan Chase Bank and LOC; JPMorgan Chase Bank) 0.14 9/1/11 2,200,000 a,c,d 2,200,000 Total Investments (cost $71,970,988) 93.1% Cash and Receivables (Net) 6.9% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at August 31, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b At August 31, 2011, the fund had $31,500,000 or 40.7% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from education. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2011, these securities amounted to $3,180,000 or 4.1% of net assets. d The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At August 31, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of August 31, 2011 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 71,970,988 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the fund’s investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS CONNECTICUT MUNICIPAL MONEY MARKET FUND, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 24, 2011 By: /s/ James Windels James Windels Treasurer Date: October 24, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
